1. Residence permits: uniform format (vote)
- Coelho report
- Before the vote:
rapporteur. - (PT) Mr President, in 2003, Parliament rejected two Commission initiatives on this issue. I congratulate the Commission on accepting Parliament's idea of separating the issue of residence permits from that of visas.
Quite apart from technical issues involved in radio collisions between the different chips used, these are indeed separate issues. It is one thing to have an identity document to be used within the Schengen area, but having a travel document to be used outside the Schengen area is quite another. This will enable all third-country nationals living legally in the Schengen area to be identified in the same way.
I should therefore like to congratulate the Commission on proposing to us the introduction of biometric identifiers containing an image and fingerprints in interoperable formats. The use of these biometric data is the best way of preventing the use of false identities and identity theft.
I should like to draw the Commission's attention, however, to the need for such changes of residence to meet the same high levels of security required for the issuing of national identity cards. I also wish to draw the Commission's attention to the gaps regarding the way in which data are gathered, especially in the case of children, or people who are unable to provide fingerprints due to various forms of incapacity. Lastly, let me draw the Commission's attention to data protection standards and to the need to draw up a detailed list of the authorities that will have access to those data, and of the authorities permitted to carry out checks on residence permits, in order to prevent the misuse of the most sensitive data.